Case 7:20-cv-00584-VB Document 40 Filed 03/19/21 Page 1of1

UNITED STATES DISTRICT COURT '
SOUTHERN DISTRICT OF NEW YORK s
— ----X

 

HASSAN ZOROME, —— ee Jade
Plaintiff, . eS 19 Z|

Vv. : ORDER
UNITED PARCEL SERVICE INC., and UPS : 20 CV 584 (VB)
FREIGHT, :
Defendants.
——— eee —- - ee xX

 

As discussed at a telephone conference held on the record today and attended by counsel
for all parties, it is HEREBY ORDERED:

l, The parties are directed to discuss settlement in good faith. By April 19, 2021,
the parties shall submit a joint letter to the Court describing their efforts to settle and whether the
Court can assist them in that regard.

2. The parties shall file any motions for summary judgment by June 30, 2021.

3. Any oppositions shall be filed by July 30, 2021.

4, Replies, if any, shall be filed by August 13, 2021.

Dated: March 19, 2021
White Plains, NY

SO ORDERED:

ul Vr

Vincent L. Briccetti
United States District Judge

 
